t c memo united_states tax_court lloyd d shepherd petitioner v commissioner of internal revenue respondent docket no filed date timothy patrick assaf for petitioner russell d pinkerton and peter reilly for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion for summary_judgment filed pursuant to rule as explained in greater detail below we will grant respondent's motion unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background respondent issued a notice_of_deficiency to lloyd d shepherd petitioner determining deficiencies in and additions to his federal income taxes for the taxable years and in the amounts as follows additions to tax sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure -- dollar_figure big_number dollar_figure -- dollar_figure big_number dollar_figure -- dollar_figure big_number dollar_figure -- dollar_figure big_number dollar_figure -- dollar_figure the notice_of_deficiency includes an explanation that in the absence of adequate_records respondent reconstructed petitioner's taxable_income for the years in issue based upon an indirect method of proof petitioner invoked this court's jurisdiction by filing a timely petition for redetermination respondent filed a timely answer to the petition respondent subsequently served petitioner with a request for admissions with attached exhibits pursuant to rule a and filed the same with the court pursuant to rule b petitioner failed to respond to respondent's request for admissions as a consequence each matter set forth therein is deemed admitted at the time that the petition was filed petitioner resided at union city indiana pursuant to rule c 926_f2d_197 2d cir affg tcmemo_1990_315 85_tc_267 81_tc_644 the following is a summary of the matters that petitioner is deemed to have admitted pursuant to rule c petitioner was pastor of the cornerstone baptist church in union city indiana during the taxable years through petitioner did not file income_tax returns for the taxable years through petitioner had taxable_income in the amount sec_3 rule states in pertinent part a scope and time of request a party may serve upon any other party a written request for the admission for purposes of the pending action only of the truth of any matters which are not privileged and are relevant to the subject matter involved in the pending action but only if such matters are set forth in the request and relate to statements or opinions of fact or of the application of law to fact including the genuineness of any documents described in the request c response to request each matter is deemed admitted unless within days after service of the request or within such shorter or longer time as the court may allow the party to whom the request is directed serves upon the requesting party a written answer specifically admitting or denying the matter involved in whole or in part or asserting that it cannot be truthfully admitted or denied and setting forth in detail the reasons why this is so or an objection stating in detail the reasons therefor of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the taxable years and respectively petitioner is liable for deficiencies in income_tax in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively petitioner is also deemed to have admitted pursuant to rule c the following matters petitioner has provided no reasonable_cause for his failure_to_file income_tax returns for the taxable years through petitioner is liable for the additions to tax pursuant to sec_6651 for each of the years in issue as determined in the notice_of_deficiency petitioner has provided no basis for his failure to pay estimated_taxes for the taxable years through petitioner is liable for the additions to tax pursuant to sec_6654 for each of the years in issue as determined in the notice_of_deficiency petitioner's failure_to_file his tax_return for is due to negligence or disregard of rules or regulations petitioner is liable for the addition_to_tax pursuant to sec_6653 for the taxable_year as determined in the notice_of_deficiency as indicated respondent filed a motion for summary_judgment seeking judgment in respondent's favor on all issues respondent contends that the matters deemed admitted in this case pursuant to rule c establish that petitioner is liable for the deficiencies and the additions to tax as determined by the respondent in the notice_of_deficiency on date the court issued an order calendaring respondent's motion for hearing and directing petitioner to file a response to respondent's motion by date the order also included a reminder to the parties of the applicability of rule c petitioner failed to file a response to respondent's motion respondent's motion was called for hearing at the motions session of the court held in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of the motion no appearance was entered by or on behalf of petitioner nor did petitioner file a statement with the court pursuant to rule c discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 rule d states that when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party's pleading but such party's response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party see 87_tc_1213 the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 summary_judgment is appropriate where the facts deemed admitted pursuant to rule c support a finding that there is no genuine issue as to any material fact 81_tc_644 based upon our review of the record and as a consequence of petitioner's failure to respond to respondent's motion for summary_judgment we are satisfied that there is no genuine issue of material fact and that respondent is entitled to judgment as a matter of law the deficiencies determined by respondent in this case arise from a reconstruction of petitioner's taxable_income because of petitioner's failure to provide respondent with adequate_records or file income_tax returns for the taxable years in issue the factual allegations deemed admitted by petitioner under rule c establish petitioner received taxable_income during the years in issue in the amounts determined in the notice_of_deficiency petitioner failed to establish reasonable_cause for his failure_to_file income_tax returns and has provided no basis for his failure to pay estimated_taxes during the years in issue petitioner is liable for the addition_to_tax pursuant to sec_6653 for the taxable_year and petitioner is liable for the deficiencies and additions to tax for the years in issue as determined by respondent in the notice_of_deficiency in sum the factual allegations deemed admitted by petitioner under rule c establish that respondent's determinations with respect to petitioner's liabilities for the deficiencies and additions to tax for the taxable years through are correct and we so hold in the absence of any dispute as to a material fact in this case we will grant respondent's motion for summary_judgment to reflect the foregoing an order granting respondent's motion for summary_judgment and decision will be entered
